MEMORANDUM ***
Wanija Prabachandra Mahindrathan, a native and citizen of Sri Lanka, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision, which summarily affirmed the Immigration Judge’s (“IJ”) order denying his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252.
Where, as here, the BIA affirms without an opinion, we review the IJ’s decision directly. Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We review for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), and we deny this petition for review.
Even assuming that Mahindrathan testified credibly, we conclude that substantial evidence supports the IJ’s denial of asylum because Mahindrathan failed to establish that he was persecuted by forces that the government was unwilling or unable to control. See Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th Cir.2004).
Substantial evidence also supports the IJ’s finding that Mahindrathan failed to establish a well-founded fear of future persecution in Sri Lanka. See Singh v. INS, 134 F.3d 962, 969-70 (9th Cir.1998).
Because Mahindrathan did not establish that he was eligible for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000).
Substantial evidence also supports the IJ’s denial of Mahindrathan’s CAT claim. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.